On Motion to Dismiss.
The opinion of the Court was delivered by
Fenner, J.
This is an appeal by petition, by third persons, from a ■ judgment to which they were not parties.
The failure to cite, or demand citation of, the defendant in the judgment is fatal to the appeal. This Court has no power to revise the judgments of inferior tribunals, where the parties' thereto are not before it.
State vs. Wickliffe, 21 An. 755. It is unnecessary to consider other grounds assigned in the motion to dismiss.
It is, therefore, ordered that this appeal be dismissed, at appellants’ cost.